CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price (1) Amount of Registration Fee(2) MEDIUM-TERM NOTES, SERIES F, 5.75% NOTES DUE 2012 $350,000,000 $13,755.00 (1) Excludes accrued interest, if any. (2) Calculated in accordance with Rule 457(r) under the Securities Act of 1933. PRICING SUPPLEMENT NO. 437 Filed Pursuant to Rule 424(b)(3) Dated February 5, 2009 to Registration No. 333-150218 PROSPECTUS SUPPLEMENT Dated April 11, 2008 and PROSPECTUS Dated April 11, 2008 CATERPILLAR FINANCIAL SERVICES CORPORATION MEDIUM-TERM NOTES, SERIES F, 5.75% NOTES DUE Recent Developments On January 26, 2009, we announced our 2008 year end results.Statistical highlights are set forth below.The quarterly results for 2008 and 2007 and the full year results for 2008 are not audited, and the results are not necessarily indicative of results that may be expected for future periods.This information should be read together with our consolidated financial statements incorporated by reference in the accompanying prospectus and prospectus supplement.See also “Cautionary Statement Regarding Forward-Looking Statements” in the accompanying prospectus. FOURTH QUARTER 2008 VS.
